Citation Nr: 1220221	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In November 2011, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran is competent to testify as to left ankle pain since service, and he has not been shown by the evidence of record to be less than credible.

2.  The Veteran's STRs reflect a left ankle injury in service.

3.  The clinical evidence of record reflects that Veteran has current pain and limitation of motion of the left ankle.

4.  The Veteran is competent to testify as to left knee complaints since service, and he has not been shown by the evidence of record to be less than credible.

5.  The Veteran's STRs reflect complaints of the left knee in service.

6.  The clinical evidence of record reflects that the Veteran has osteoarthritis of the left knee. 


CONCLUSIONS OF LAW

1.  An avulsion fracture of the left ankle at the medial malleolus was incurred in service. U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Osteoarthritis of the left knee was incurred in service. U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in December 2008, VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran and a witness in support of his claims.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

A VA examination and opinion with respect to the issues on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are not adequate, as they do not provide sufficient rationale.  The Board finds that the Veteran is not prejudiced by not having adequate opinions, as the Board, in the decision below, grants the Veteran's claims.  Thus, a remand to obtain additional opinions is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims for which VA has a duty to attempt to obtain.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Ankle

The Veteran avers that he has a left ankle disability causally related to active service.  The first element for entitlement to service connection is competent evidence of a current disability.  A January 2010 VA examination report reflects that the Veteran has a bony protuberance of the medial malleolus with an ossific fragment inferomedial to the medial malleolus consistent with a remote avulsion fracture.  The Veteran reports that he has pain in the ankle and the clinical evidence reflects limitation of motion of plantar flexion.

The second element for entitlement to service connection is an in-service disease or injury.  July 1975 STRs reflect that the Veteran reported an injury to his left ankle while playing basketball.  One July 1975 STR reflects the impression of a sprain, while another states "questionable small fracture to small bone of foot."  A radiograph report, based on a July 26, 1975 request, reflects that there was no gross evidence of fractures or dislocations.  There was considerable soft tissue swelling over both the lateral and medial malleoli.  A radiograph report, based on a July 28, 1975 request, also reflects no fractures or dislocations noted, and also notes considerable soft tissue swelling over both the medial and lateral malleloi.  

An August 1975 STR reflects that the Veteran reported that he was still having edema of the ankle.

AF 422s (Physical profile serial reports) dated in July 1975 and August 1975 reflect that the Veteran was given a temporary profile, until August 15, 1975, of no prolonged standing or walking due to a soft tissue injury to the left.

The Veteran's November 1975 report of medical history for separation purposes reflects that the Veteran reported a "busted ankle."  The physician's "summary and elaboration" reflects that the Veteran was referring to a "sprain" of the left ankle in July 1975.  The following was noted:

x-rays taken two times revealed no abnormalities.  Treated with heat and support with fair results.  Pain is noted at the present time when adducting foot, but is not incapacitating.     

The third element for entitlement to service connection is competent credible evidence of a nexus between an in-service disease or injury and a current disability, or competent credible evidence of continuity of symptomatology since service.  The Veteran's separation examination report reflects pain at that time.  The Veteran is competent to attest to pain in the left ankle, and testified at the Board hearing that he has had symptoms of pain in his ankle.  He testified that after discharge, he took Tylenol and dealt with the pain as best as he could. (See Board hearing transcript page 6.)  A January 2010 VA examination report reflects that the Veteran reported pain for "currently for almost a year", or since 2009.  The Board notes, however, that VA records reflect earlier complaints.  A June 2006 VA record reflects that the Veteran had left ankle pain.  A January 2007 VA record reflects a computerized problem list which notes "chronic left ankle pain" and "ankle fracture 1974 with bone spur". 

The Veteran submitted a statement in January 2009, in which he stated that he had hurt his back in February 2005, which required him to shift his weight and limp.  He further stated that he now has to put more weight on his left side and his left ankle now hurts.  In his VA Form 9, he stated that his left ankle has been hurting him ever since service; however, it started to hurt worse after his February 2005 back injury.  

The Board notes that there is no clinical opinion that the Veteran has a current left ankle disability causally related to active service.  Nonetheless, the Board does note that the Veteran had a left ankle injury in service with pain on adduction and a questionable fracture upon one examination, and he has a current left ankle diagnosis of a remote avulsion fracture.  The January 2010 VA examination report reflects some limitation of motion on plantar flexion.  The Veteran has stated that his only injury to his left ankle was the in-service incident.  There is no evidence of record contrary to the Veteran's assertions.  

The Board is mindful that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the present case; however, the Board finds that pain is a residual of the in-service fracture (i.e. the fracture is recognized as an underlying malady or condition for the pain.).  Therefore, based on the evidence of record, and giving the benefit of the doubt to the Veteran, the Board finds that the Veteran is entitled to service connection for residuals of an avulsion fracture of the left ankle at the medial malleolus. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Left Knee

The Veteran avers that he has a left knee disability causally related to active service.  The first element for entitlement to service connection is competent evidence of a current disability.  A January 2010 VA examination report reflects that the Veteran has mild osteoarthritis in the left knee.  Thus, the Board finds that the first element has been met.

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran's November 1975 report of medical history for separation purposes reflects that the Veteran reported a "trick" or locked knee.  The physician's "summary and elaboration" notes that "trick or locked knee refers to occasional weakness of the left knee, initial trauma occurred in 1972 while engaged in sports activity.  Not incapacitating, no medical attention sought."  The Board notes that the Veteran entered service in February 1972 and denied having a "trick" or locked knee at that time.  Thus, it may be assumed that the alleged trauma in 1972 occurred while in service. 

The third element for entitlement to service connection is competent credible evidence of a nexus between an in-service disease or injury and a current disability, or competent credible evidence of continuity of symptomatology since service.  The Veteran testified that his knee symptoms have been present since service.  (See Board hearing transcript pages 20 and 21.)  There is no evidence of record contrary to the Veteran's assertions.  Therefore, based on the evidence of record, and giving the benefit of the doubt to the Veteran, the Board finds that the Veteran is entitled to service connection for osteoarthritis of the left knee. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of left ankle avulsion fracture at the medial malleolus is granted.

Entitlement to service connection for osteoarthritis of the left knee is granted. 



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


